Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 1 of 7 FILED
                                                                May 18, 2021
                                                           CLERK, U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF TEXAS

                                                                          IR
                                                        BY: ________________________________
                                                                                DEPUTY
Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 2 of 7
Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 3 of 7
Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 4 of 7
Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 5 of 7




                                                                   FILED
                                                                 May 18, 2021
                                                            CLERK, U.S. DISTRICT COURT
                                                            WESTERN DISTRICT OF TEXAS

                                                                           IR
                                                         BY: ________________________________
                                                                                 DEPUTY
Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 6 of 7
Case 6:21-cv-00043-ADA-JCM Document 21 Filed 05/18/21 Page 7 of 7
